 Case: 1:10-cr-00017-HEA Doc. #: 77 Filed: 06/01/20 Page: 1 of 7 PageID #: 465




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )     CASE NO. 1:10CR17 HEA
                                              )
RAYMOND DICKERSON,                            )
                                              )
             Defendant.                       )


                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s supplementary motion for

compassionate release under 18 U.S.C. § 3582. The government has filed its

response advising the Court that it agrees Defendant is eligible for consideration

for compassionate release. For the reasons set forth below, the Motion will be

granted, with the conditions stated herein.

                                Facts & Background

      Raymond Dickerson, now age 67, is currently incarcerated at FCI Terre

Haute serving a 180-month sentence under the Armed Career Criminal Act.

Dickerson is scheduled for release on November 6, 2022. The Federal Public

Defender has now filed a supplementary motion for compassionate release on

Dickerson’s behalf . In his supplemental motion, Defendant requests he be
 Case: 1:10-cr-00017-HEA Doc. #: 77 Filed: 06/01/20 Page: 2 of 7 PageID #: 466




released immediately due to his medical condition, his age, the percentage of his

sentence served and the COVID-19 coronavirus pandemic.

                                     Discussion

      Under Section 603(b) of the First Step Act, effective December 21, 2019, an

inmate may now himself (or through his advocate) file a motion for compassionate

release pursuant to 18 U.S.C. § 3582(c). Previously, a court could only act to

reduce a defendant’s sentence for “extraordinary and compelling reasons” if the

Director of BOP filed such a motion. As the proponent of the motion, Dickerson

bears the burden of proving both that he has satisfied the procedural prerequisites

for judicial review and “extraordinary and compelling reasons” exist to support the

motion. 18 U.S.C. § 3582(c)(1)(A); see United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive access to

proof on a given issue normally has the burden of proof as to that issue.”).

Exhaustion of BOP Administrative Process

      In his supplemental motion, Dickerson alleges that he exhausted his

remedies by way of an August 23, 2019 request to the warden at FCI Terre Haute.

To the extent Dickerson’s compassionate release request hinges upon the current

pandemic, the August 23, 2019 request to the warden would be wholly insufficient

to exhaust administrative remedies, as the coronavirus crisis surfaced in 2020, well

after August 2019, and therefore could not have qualified as proper exhaustion.
 Case: 1:10-cr-00017-HEA Doc. #: 77 Filed: 06/01/20 Page: 3 of 7 PageID #: 467




See, e.g., United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 1872568, at *1

(D. Neb. Apr. 14, 2020) (“Simply put, the Court cannot consider a motion for

compassionate release that is based on evidence or arguments that weren’t

presented to the Bureau of Prisons first.”).

      However, the government has represented to the Court that it has verified

with the Bureau of Prisons that on March 27, 2020, Dickerson submitted another

request to the warden based on his age, percentage of sentence served and the

COVID-19 outbreak and his increased risk of serious complications from same.

See Exhibit 1 (Inmate Request dated March 27, 2020). As such, it appears that

Dickerson has now sufficiently exhausted his administrative rights and therefore

qualifies for consideration for a reduction in sentence or compassionate release

under the First Step Act.

Merits

      To evaluate Dickerson’s request for reduction in sentence, the Court must

turn to amended 18 U.S.C. § 3582(c)(1)(A). Any reductions must be consistent

with applicable policy statements issued by the United States Sentencing

Commission. Specifically, U.S.S.G. § 1B1.13 governs compassionate-release

reductions. Application Note 1 to the commentary to § 1B1.13 provides specific

and limited grounds for release under § 3582(c)(1)(A):
 Case: 1:10-cr-00017-HEA Doc. #: 77 Filed: 06/01/20 Page: 4 of 7 PageID #: 468




1. Extraordinary and Compelling Reasons.—Provided the defendant meets the

requirements of subdivision (2) [regarding absence of danger to the community],

extraordinary and compelling reasons exist under any of the circumstances set

forth below:

      (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal illness (i.e., a serious
               and advanced illness with an end of life trajectory). A specific
               prognosis of life expectancy (i.e., a probability of death within a
               specific time period) is not required. Examples include metastatic
               solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
               organ disease, and advanced dementia.

               (ii) The defendant is—
                      (I) suffering from a serious physical or medical condition,

                     (II) suffering from a serious functional or cognitive impairment,
                     or

                     (III) experiencing deteriorating physical or mental health
                     because of the aging process, that substantially diminishes the
                     ability of the defendant to provide self-care within the
                     environment of a correctional facility and from which he or she
                     is not expected to recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because of
      the aging process; and (iii) has served at least 10 years or 75 percent of his
      or her term of imprisonment, whichever is less.

      (C) Family Circumstances.—

               (i) The death or incapacitation of the caregiver of the defendant’s
               minor child or minor children.
 Case: 1:10-cr-00017-HEA Doc. #: 77 Filed: 06/01/20 Page: 5 of 7 PageID #: 469




             (ii) The incapacitation of the defendant’s spouse or registered partner
             when the defendant would be the only available caregiver for the
             spouse or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and compelling
      reason other than, or in combination with, the reasons described in
      subdivisions (A) through (C).


      In support of his request, Dickerson cites his age, the percentage of his

sentence he has served and his medical condition. Dickerson has presented medical

records reflecting that he received treatment from mid-2018 to present for hepatitis

C, congestive heart failure, and chronic obstructive pulmonary disease. These

conditions, coupled with his age, classify Dickerson in the Center for Disease

Control’s high risk category for suffering serious medical risk were he to

contract COVID-19. As of May 26, 2020, FCC Terre Haute has only three inmates

and no staff with confirmed active COIVD-19 cases. The BOP has undertaken

extraordinary measures to avoid the spread of the disease, however the Court

understands Dickerson’s age and medical conditions put him at increased risk.

Additionally, Defendant is now 67 years old, he has only 30 months remaining on

his 180-month sentence. While Dickerson has failed to demonstrate a terminal or

other debilitating medical condition, the Court finds “extraordinary and

compelling” reasons to grant release here.
 Case: 1:10-cr-00017-HEA Doc. #: 77 Filed: 06/01/20 Page: 6 of 7 PageID #: 470




      The Court must also find that Dickerson no longer presents a danger to the

community and that the sentencing factors in 18 U.S.C. § 3553(a) weigh in favor

of early release. While Dickerson’s criminal history includes at least three prior

violent felony convictions, including: Robbery, Assault, and Unlawful Use of a

Weapon, as well as multiple burglary convictions, he has not had any disciplinary

issues while incarcerated.

      The Court finds that sentencing factors weigh in favor of release. However,

the Court also finds that there is a need to quarantine defendant for period of at

least fourteen days to protect public health. Specifically, the Court retains

jurisdiction over this motion for fourteen days.

      Accordingly,

      IT IS HEREBY ORDERED that the Supplemental Motion for Relief

Under the First Step Act is granted, provided, that the BOP place Defendant in

quarantine for 14 days. If Dickerson has not displayed symptoms or tested positive

for COVID-19 during that period, the Court will then order release. If Dickerson

does test positive during the initial fourteen-day period, the United States will

notify the Court and seek an extension of the release date until the defendant has

tested negative.

      IT IS FURTHER ORDERED that the Court imposes an additional term of

supervised release, namely a period of home confinement for thirty months . Such
 Case: 1:10-cr-00017-HEA Doc. #: 77 Filed: 06/01/20 Page: 7 of 7 PageID #: 471




a period of home confinement would protect the public and enable Dickerson to

make a smooth transition back to the community.

      Dated this 1st day of June, 2020.



                                      _______________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE
